Opinion by
Mr. Justice Mitchell,
This case was unfortunately tried on a wrong basis through*280out. It was assumed that the agreement of May, 1892, was an accord, and as its terms had not been fully carried out, that there had been no satisfaction, that the agreement was therefore inoperative, and the parties were remitted to their rights and liabilities under the original contract. This was a radical error. The agreement of May, 1892, was a compromise of disputed rights. The defendants claimed that the plaintiff was violating the contract in such manner as to entitle them to rescind, and they had in fact taken possession of the land a short time before by force. The plaintiff on the other hand claimed that he was pursuing his contract rights, and he had in turn ousted the defendants by force from the land. The parties then came together, agreed upon a settlement, put its terms in writing which was signed by both, and partly carried out. Such an agreement is not an accord, but a compromise, and is as binding as any other contract.
But it was not necessary to the validity of the agreement of May, 1892, that there should have been even a compromise of disputed rights. The parties to a contract may at any time rescind it, either in whole or in part, by mutual consent, and the surrender of their mutual rights is sufficient consideration.
That is what the parties did in the present case, and their rights must be determined exclusively by the agreement of May, 1892. All questions of defendants’ previously asserted right to rescind the first contract and the reasons for it, and of the value of improvements, are irrelevant. The parties have made a final adjustment of all these matters, and the original contract of 1891 is of no further efficacy except as a guide in determining how much was due under it for the logs and bark mentioned in the agreement of 1892.
The suit was properly brought by Flegal in his own name, as the agreement of 1892 was made with him, and he is entitled to recover under it whatever is due for logs and bark delivered, for the board of defendants’ men. at the agreed rate, if any board was furnished, and possibly for the failure to deliver up his bond, if any special damages can be proved. That is all there is left in the case. The statement includes all these items, and as it was not demurred to, the other matters in it may be treated as surplusage.
The view we have taken of the case renders many of the as' *281signments of error immaterial, and it is not necessary to refer to them. As a matter of practice however it is proper to say that the refusal of leave to file an amended affidavit of defence was not the subject of exception. The case had passed the stage when the affidavit of defence was of any importance. The relevancy of evidence is determined by its bearing on the issue, and the issue is made up by the statement and the pleas. In the absence of a rule of court, the affidavit of defence has nothing to do with it. When it has prevented a summary judgment, it has performed its whole office, and is not before the court on the trial unless it is put in evidence, as an admission, against the party making it. It does not in any way limit the defence to be made at the trial. The cases cited by appellee on this point arose on questions of summary judgment, and had no reference to trial. The procedure act of 1887 has made no change in this respect.
Judgment reversed and venire de novo awarded.